IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00267-CR

                    EX PARTE MICHAEL SEAN MCCORD



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2021-2982-1


                                       ORDER


       In this appeal from the denial of a pretrial application for writ of habeas corpus,

applicant, Michael Sean McCord, requests that “this Court timely order the

supplementation of the reporter’s record to include all exhibits and transcripts of which

the trial court took judicial notice.” As mentioned in our February 2, 2022 order, by virtue

of his pretrial habeas application, McCord seeks to bar prosecution in this case based on

alleged violations of his rights against Double Jeopardy. In denying McCord’s pretrial

habeas application, the trial judge specifically mentioned that he had “heard the

arguments of the parties and taken JUDICIAL NOTICE of the applicable Reporter’s

Records . . . .” (Emphasis in original). Because it was unclear as to which “applicable
Reporter’s Records” were considered by the trial judge in reaching the decision on

McCord’s pretrial habeas application, we requested that the trial judge clarify his order.

        As included in a Supplemental Clerk’s Record, the trial judge clarified his order

denying McCord’s pretrial habeas application. In this clarified order, the trial judge

noted that he took judicial notice of hearings on June 2, 2021, June 7, 2021, and June 9,

2021. The transcripts from each of these hearings, as well as hearings conducted on June

4, 2021 and June 8, 2021, were attached as exhibits to the trial court’s clarified order.

While these transcripts appear to include all of the argument and testimony received at

each of the hearings, none of the exhibits admitted at the June 9, 2021 hearing were

included in the trial judge’s response.1 Accordingly, we cannot say that the record in this

appeal is complete.

        Moreover, in our February 2, 2022 order, we directed the official court reporter to

prepare, certify, and file in this Court a Supplemental Reporter’s Record containing the

omitted Reporter’s Records from the prior proceedings in this case within twenty-one

days of the date of this order. We have not yet received a certified copy of the Reporter’s

Record from the June 2, 2021, June 7, 2021, and June 9, 2021 hearings that the trial judge

judicially noticed. As such, we once again direct the official court reporter to prepare,




        1 Exhibits from the June 8, 2021 hearing were not included in the trial judge’s response to our
February 2, 2022 order. However, because the trial judge did not indicate that he judicially noticed the June
8, 2021 hearing when he denied McCord’s habeas application, the failure to include the exhibits from the
June 8, 2021 hearing is immaterial.

Ex parte McCord                                                                                       Page 2
certify, and file in this Court a Supplemental Reporter’s Record containing the Reporter’s

Records from the June 2, 2021, June 7, 2021, and June 9, 2021 hearings within fourteen

days of the date of this order. Furthermore, the timetable for the filing of McCord’s

appellate brief will commence upon the filing of the certified Supplemental Reporter’s

Record containing the Reporter’s Records from the June 2, 2021, June 7, 2021, and June 9,

2021 hearing.



                                                PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Order delivered and filed March 16, 2022
[OT06]
[RWR]




Ex parte McCord                                                                     Page 3